Case 1:20-cv-14424-RMB-JS Document 30-1 Filed 02/26/21 Page 1 of 4 PageID: 186



David H. Kupfer
COOLEY LLP
55 Hudson Yards
New York, NY 10001-2157
Telephone: (212) 479-6000

Michael G. Rhodes (Pro Hac Vice)
Angela L. Dunning (Pro Hac Vice)
COOLEY LLP
101 California Street, 5th Floor
San Francisco, California 94111-5800
Telephone: (415) 693-2000

Bobby A. Ghajar (Pro Hac Vice)
COOLEY LLP
1333 2nd Street
Santa Monica, California 90401
Telephone: (310) 883-6400

Attorneys for Defendant Plaid Inc.

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


THE TORONTO-DOMINION BANK,                             Civil Action No. 1:20-cv-14424-RMB-AMD
                   Plaintiff,

       v.                                              STIPULATION EXTENDING TIME TO
PLAID INC.,                                             ANSWER, MOVE, OR OTHERWISE
                                                           RESPOND TO COMPLAINT
                   Defendant.


       Plaintiff The Toronto-Dominion Bank (“TD”) and Defendant Plaid Inc. (“Plaid,” and

together with TD, the “Parties”), hereby agree and stipulate that good cause exists to request an order

from the Court extending Plaid’s time to respond to the Complaint.

       WHEREAS, on October 14, 2020, TD filed a Complaint for Trademark Counterfeiting,

Trademark Infringement, False Designation of Origin, False Advertising, and Unfair Competition

under the Lanham Act, 15 U.S.C. § 1051, et seq. and New Jersey statutory and common law.

       WHEREAS, the Complaint was served on Plaid on October 16, 2020.


                                                                  STIPULATION AND [PROPOSED] ORDER
                                                                              1:20-CV-14424-RMB-JS
Case 1:20-cv-14424-RMB-JS Document 30-1 Filed 02/26/21 Page 2 of 4 PageID: 187



       WHEREAS, Plaid’s response to the Complaint was originally due on November 6, 2020.

       WHEREAS, on November 4, 2020, the Honorable Magistrate Judge Joel Schneider entered

a stipulated order extending Plaid’s deadline to respond to the Complaint to December 7, 2020.

       WHEREAS, in view of the holidays and exploratory settlement discussions, the Parties filed

a stipulation extending Plaid’s deadline to respond to the Complaint to January 29, 2021, which the

Court granted.

       WHEREAS, the Parties continued to engage in settlement discussions in February 2021, and

filed a stipulation extending Plaid’s deadline to respond to the Complaint to March 1, 2021, which

the Court granted.

       WHEREAS, the Parties are engaged in ongoing discussions regarding a possible resolution.

They have exchanged various proposals and are in weekly contact. Therefore the Parties believe

that, in the interest of efficiency and judicial economy, good cause exists to defer Plaid’s response

deadline by another thirty days to March 31, 2021. This extension would allow the parties to

continue their discussions, which have been productive.

       WHEREAS, this is the fourth extension of time requested by the Parties in this action, and

the requested extension will not affect any other dates or deadlines in the case.

       NOW, THEREFORE, the Parties, subject to Court approval, hereby stipulate as follows:

           1. Plaid’s obligation to answer, move to dismiss, or otherwise respond to the Complaint

is extended until March 31, 2021;

           2. Nothing in this stipulation shall be construed as a waiver of any party’s rights or

positions in law or equity, or as a waiver of any defenses that Plaid would otherwise have to the

Complaint, including, without limitation, jurisdictional defenses.

       IT IS SO STIPULATED.




                                                                  STIPULATION AND [PROPOSED] ORDER
                                                  2                           1:20-CV-14424-RMB-JS
Case 1:20-cv-14424-RMB-JS Document 30-1 Filed 02/26/21 Page 3 of 4 PageID: 188



 Dated: February 26, 2021            FINNEGAN, HENDERSON, FARABOW,
                                     GARRETT & DUNNER LLP

                                     By: /s/ Samuel V. Eichner
                                         Samuel V. Eichner (Bar No. 902302012)
                                         Douglas A. Rettew (pro hac vice to be filed)
                                         Jessica L. Hannah (pro hac vice to be filed)
                                         901 New York Avenue, NW
                                         Washington, D.C. 20001-4413
                                         (202) 408-4000 (phone)
                                         (202) 408-4400 (fax)
                                         Email: samuel.eichner@finnegan.com
                                         Email: doug.rettew@finnegan.com
                                         Email: jessica.hannah@finnegan.com

                                          Attorneys for Plaintiff The Toronto-Dominion
                                          Bank

 Dated: February 26, 2021            COOLEY LLP

                                     By: /s/ David H. Kupfer
                                         David H. Kupfer
                                         55 Hudson Yards
                                         New York, NY 10001-2157
                                         Telephone: (212) 479-6000
                                         Email: dkupfer@cooley.com

                                          Michael G. Rhodes (Pro Hac Vice)
                                          Angela L. Dunning (Pro Hac Vice)
                                          COOLEY LLP
                                          101 California Street, 5th Floor
                                          San Francisco, California 94111-5800
                                          Telephone: (415) 693-2000
                                          Email: rhodesmg@cooley.com
                                          Email: adunning@cooley.com

                                          Bobby A. Ghajar (Pro Hac Vice)
                                          COOLEY LLP
                                          1333 2nd Street
                                          Santa Monica, California 90401
                                          Telephone: (310) 883-6400
                                          Email: bghajar@cooley.com

                                          Attorneys for Defendant Plaid Inc.




                                                      STIPULATION AND [PROPOSED] ORDER
                                      3                           1:20-CV-14424-RMB-JS
Case 1:20-cv-14424-RMB-JS Document 30-1 Filed 02/26/21 Page 4 of 4 PageID: 189



                                   [PROPOSED] ORDER


         Pursuant to stipulation, IT IS SO ORDERED.




 DATED: _______________, 2021


                                          HONORABLE ANN MARIE DONIO
                                          UNITED STATES MAGISTRATE JUDGE



245341525 v1




                                                       STIPULATION AND [PROPOSED] ORDER
                                             4                     1:20-CV-14424-RMB-JS
